Citation Nr: 0209174	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-21 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO).

In June 2002, the veteran raised the issue of entitlement to 
a total rating based on individual unemployability.  The 
matter is referred to the RO for the appropriate development.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  The veteran's PTSD is manifested by mood swings, a 
blunted affect, insomnia, irritability, difficulty 
concentrating, and impaired social relationships, productive 
of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, and supplemental statements of the case apprised the 
veteran of the law applicable in adjudicating the appeal.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any private treatment reports 
that could be obtained.  The veteran has been afforded a VA 
examination in relation to the status of matter at issue.  
The Board notes that the veteran receives Social Security 
benefits.  It is also noted that a detailed April 2001 
administrative report discussing the evidence used when 
rendering that disability award determination is of record.  
The administrative report is comprehensive and relies heavily 
on VA medical records already of record.  It also discusses 
in great detail a March 31, 1999, consultative psychological 
evaluation report.  In light of the evidence of record, the 
detailed April 2001 Social Security Administration (SSA) 
report, and the favorable determination contained herein, the 
Board finds that no further development is needed.  The 
delayed adjudication of this case pending additional 
development is not warranted as there is no additional 
benefit to be served to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).

The Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran seeks an increased rating for PTSD.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

On October 6, 1998, the RO received the veteran's application 
for compensation based on PTSD.  In July 1999, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation under Diagnostic Code 9411, effective October 6, 
1998.  The veteran appealed.  As such, the initial claim 
remains open and, if appropriate, separate ratings can be 
assigned for separate periods of time based on facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

For PTSD, a 100 percent rating requires total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships. 

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating the mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission shall be considered and the evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) scale score reflects 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994).  A GAF 
score of 31 to 40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is defined as some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

At the outset, the Board acknowledges the veteran's testimony 
and his spouse's assertions presented on appeal.  In 
statements submitted from August 1999 to June 2000, the 
veteran's spouse, in essence, wrote that since service the 
veteran has been negative and exhibited violent feelings at 
times which affect his attitude and self confidence.  He had 
flashbacks and nightmares of being in service.  She also 
stated that she has been married to the veteran for 25 years, 
but that it has not been easy.  In her correspondence, the 
veteran's spouse also stated that the veteran drinks alcohol 
to mask symptoms and that he has continued to have difficulty 
since service.  At his personal hearing in January 2000, the 
veteran testified that he has been married for about 27 
years.  He also testified that he was argumentative, easily 
disappointed, and had flashbacks.  He does not like crowds 
and had difficulty coping with stress.   

VA outpatient treatment reports dated from October 1998 to 
January 1999 note complaints of difficulty getting along with 
others.  

On VA examination in April 1999, the examiner noted that he 
had reviewed the claims file and that the veteran complained 
of flashbacks, difficulty with sleeping, crying easily, and 
recurring nightmares.  It was reported that the veteran had 
had fifteen or twenty jobs since service, and that his most 
recent job was that of a carpet layer.  It was also reported 
that the veteran injured his back and has been unemployed for 
the past year and a half.  Mental status examination revealed 
that the veteran was somewhat unkempt, tense, apprehensive 
throughout, and that he maintained poor eye contact, stared 
away from the examiner, had a depressed mood and flattened 
affect, and kept his hands tightly clenched in front of him.  
Objective evaluation revealed that the veteran was coherent; 
his thought association progressed logically to obvious 
goals; his insight was adequate; and he was oriented times 
three without memory impairment.  No hallucinations or 
delusions were elicited.  The impressions included PTSD and 
GAF scale score of 45 to 50.  

Additionally, on psychiatric examination conducted by QTC 
Medical Services in March 2000, during the interview, the 
veteran complained of depression, a lack of sleep, 
nervousness, stomach problems, flashbacks, and thoughts of 
Vietnam.  He stated that these symptoms occurred daily.  The 
veteran reported that the smell of Vietnamese food triggered 
memories of Vietnam and that he had recurrent, distressing 
dreams about Vietnamese children getting shot after running 
out of a burning hut.  He also reportedly avoided people and 
activities that aroused recollections; did not socialize with 
others; had a restrictive range of affect; had anger 
outbursts especially after drinking alcohol; had difficulty 
with concentrating; and had an exaggerated startle response.  
It was reported that the veteran was self-employed, but had 
not worked in two years, partially due to difficulty with 
concentration and increased anxiety.  The veteran had 
remained married for 27 years and had a daughter and two 
grandchildren.  He did not have friends and was estranged 
from his twin brother. 

On mental status examination, the veteran appeared depressed, 
but his posture was relaxed and his speech was monotone, 
clear and well enunciated, without echolalia, neologisms, or 
other speech aberrations.  The veteran was alert, coherent, 
and oriented times 4.  The examiner reported that the veteran 
was able to concentrate during the interview.  Although the 
veteran could not spell "world" backwards, he could do 
simple addition, subtraction, and multiplication problems.  
For memory, he recited back three of three items immediately 
and one of those three items after five minutes.  He could 
remember five of the past twelve presidents, his birthday, 
spouse's birthday, and his mother's maiden name.  He stated 
that he had mood "swings" and the examiner noted that his 
affect was not congruent with the veteran's subjective 
report.  The veteran's facial expression was sad and tired 
and his affect was blunted.  However, his thought processes 
were logical and goal-oriented.  He did not exhibit 
obsessions about his war experiences and suspicious thoughts.  
He was able to think abstractly in that he could correctly 
interpret proverbs, similarities, and differences.  He had 
adequate judgment based on response to simple and complex 
theoretical scenarios and had some insight into his illness.  
He also exhibited adequate impulse control.  The diagnosis 
was post-traumatic stress disorder, chronic, with delayed 
onset, moderate, and alcohol dependence.  The GAF scale score 
was 50, with the highest in the past year being 50.  After 
examination, the examiner noted that the veteran continued to 
have clinically significant symptoms of PTSD.  It was opined 
the veteran could not maintain gainful employment at present 
and that he needed intensive psychiatric treatment, 
especially a re-evaluation of medications.  

VA outpatient treatment reports dated from January to May 
2000 are of record.  Specifically, on mental status 
examination on March 31, 2000, the veteran appeared anxious 
and nervous, even though he was fairly groomed, cooperative, 
and alert and oriented in four spheres.  His recent and 
remote memory was intact although his immediate memory was 
reduced.  The veteran had good contact with reality.  The 
veteran's speech was coherent and he talked about Vietnam 
experiences, flashbacks, and nightmares.  He had no 
delusions, suicidal or homicidal ideation.  His mood was 
anxious, insight and judgment were intact, and there were no 
perceptual disturbances.  The diagnostic impressions were 
alcohol dependence, continuous, and PTSD.  The GAF scale 
score was currently 50, and 45 to 50 during the past year .  

The April 2001 SSA report shows that the veteran was awarded 
Social Security disability benefits based on undifferentiated 
connective tissue disorder, mild; a compression fracture at 
T-12, mild to moderate; low back pain due to degenerative 
disease of the spine, mild to moderate; hip, knee, shoulder 
and hand pain, etiology unknown, mild to moderate; colonic 
polyposis, no impairment; hypertension; a history of drug and 
alcohol abuse; post-traumatic stress disorder, mild.  The 
determination was based primarily on the veteran's VA medical 
reports, hearing testimony, and the testimony of a vocational 
expert, all of which is discussed in great detail.  In the 
report, it was noted that a consultative psychological 
evaluation was performed on March 31, 1999.  The examiner 
noted that the veteran appeared unkempt in appearance and 
frequently became tearful.  He veteran rambled and became 
incoherent when he talked and he seemed generally 
disorganized.  The examiner noted that the veteran smelled of 
alcohol, but denied drinking.  The veteran's affect was 
restricted, his mood was depressed, and at times, he was 
confused but generally compliant.  There were no indications 
of perceptual distortions, but there was evidence of memory 
impairment.  The veteran's remote memory seemed intact since 
he was able to recount past life events.  His fund of 
knowledge appeared to be marked by blocking and limitation.  
It was noted that at issue were concentration and mental 
control capabilities, and adequacy of judgment in social 
situations.  The examiner reported that the veteran's 
abstract reasoning was marked by concreteness and autistic 
logic.  The diagnostic impression was rule in post-traumatic 
stress disorder; rule out alcohol abuse and malingering.  

The clinical data, as noted above, shows that the veteran's 
PTSD is productive of total social and occupational 
impairment.  The veteran's mood swings, blunted affect, and 
anger episodes are acknowledged.  The veteran's PTSD has been 
assigned a GAF scale score of 45 to 50.  As noted above, a 
GAF scale score of 45 to 50 contemplates serious symptoms and 
serious impairment of social and occupational functioning, 
including an inability to keep a job.  It is also 
acknowledged that the veteran receives Social Security 
benefits and in March 2000 the examiner wrote that the 
veteran was unemployable.  While nonservice-connected 
physical disabilities, and alcohol abuse, have been noted as 
contributing to the veteran's unemployability, there has been 
no clinical distinction of factors in this regard.  Further, 
any doubt in this regard is resolved in the veteran's favor 
and considered as part of the service-connected disability at 
issue contributing to the veteran's unemployability.  38 
C.F.R. § 4.3.    

Accordingly, the objective evidence in this case since 
service connection has been in effect, supports a finding 
that the veteran's PTSD more nearly meets the criteria for a 
100 percent rating.  As such, staged ratings are not 
warranted.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411.


ORDER

An initial rating of 100 percent for PTSD is granted, subject 
to the applicable law and regulations governing the payment 
of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

